Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In Re: Robert Shayne Kinslow                               Original Mandamus Proceeding

No. 06-14-00064-CR                                   Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Carter and Justice
                                                     Moseley participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the
relief sought. Therefore, we deny the petition.


                                                     RENDERED APRIL 15, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk